


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND "U.S.
PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [Insert Date].


WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE (THE “EXCHANGE”) AND
COMPLIANCE WITH ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES TO WHICH
THIS SUBSCRIPTION AGREEMENT RELATES MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED
OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF THE EXCHANGE OR OTHERWISE IN
CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [Insert Date].
 
CONFIDENTIAL
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
TO:
CounterPath Corporation (the “Company”)

                                Suite 300, One Bentall Centre, 505 Burrard
Street
                                Vancouver, British Columbia, Canada  V7X 1M3
 
 
 
PURCHASE OF CONVERTIBLE DEBENTURES

 
1.
Subscription

 
1.1                      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the undersigned (the
“Subscriber”) hereby irrevocably subscribes for and agrees to purchase unsecured
convertible debentures in the aggregate principal amount of $__________________
(the “Debentures”), in the form attached hereto as Schedule “A” (such
subscription and agreement to purchase being the “Subscription”), for an
aggregate purchase price of $____________________ (the “Aggregate Subscription
Proceeds”) on the basis of the representations and warranties and subject to the
terms and conditions set forth herein and in the Debentures.
 
1.2                      The principal amount of the Debentures and any accrued
interest thereon will be convertible from time to time into common shares of the
Company (the “Conversion Shares”) at a conversion price per Conversion Share
equal to the Market Price (as defined in TSX Venture Exchange (the “Exchange”)
Policy 1.1) of the Company’s common shares on the date on which the Company
reserves the conversion price in accordance with the policies of the
Exchange.  The Debentures and the Conversion Shares are referred to herein as
the “Securities”.

 
1

--------------------------------------------------------------------------------

 
 
1.3                      On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, including the approval of
this Subscription by the Exchange, the Company hereby agrees to sell and issue
the Debentures to the Subscriber.  Subject to the terms hereof, the Subscription
Agreement will be effective upon its acceptance by the Company.
 
1.4                      Unless otherwise provided, all dollar amounts referred
to in this Subscription Agreement are in lawful money of Canada.
 
2.
Payment

 
2.1                      The Aggregate Subscription Proceeds shall be paid to
the Company by the Subscriber as follows:
 
 
(a)
an initial payment of $______________ (the “First Tranche”) shall be paid by the
Subscriber to the Company on or before _____________ (the “Closing Date”); and

 
 
(b)
a second payment of $_____________ (the “Second Tranche”) shall be paid by the
Subscriber to the Company on or before __________________.

 
2.2                      The Company and the Subscriber acknowledge and agree
that the obligation of the Subscriber to purchase the Debentures from the
Company is binding upon the Subscriber, however, the Company, in its sole
option, may elect not to proceed with the completion of the sale of a Debenture
for the Second Tranche by providing written notice of such election to the
Subscriber on or before _______________.  In the event that the Company does not
proceed with the completion of the sale of a Debenture for the Second Tranche,
the principal amount of the Debenture will be $_________________.
 
2.3                      Each of the proceeds for (the “Subscription Proceeds”)
for the First Tranche and the Second Tranche shall be paid by certified cheque
or bank draft drawn on a Canadian chartered bank, and made payable and delivered
to the Company.  Alternatively, the Subscription Proceeds may be wired to the
Company or its lawyers pursuant to wiring instructions that will be provided to
the Subscriber upon request.  If the Subscription Proceeds are wired to the
Company’s lawyers, the Subscriber authorizes such lawyers to immediately deliver
the Subscription Proceeds to the Company upon receipt of the Subscription
Proceeds from the Subscriber.
 
2.4                      The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held on behalf of the Company.  In the
event that this Subscription Agreement is not accepted by the Company for
whatever reason, which the Company expressly reserves the right to do, at any
time before the Closing Date, this Subscription Agreement, the Subscription
Proceeds (without interest thereon) and any other documents delivered in
connection herewith will be returned to the Subscriber at the address of the
Subscriber as set forth in this Subscription Agreement.
 
3.
Documents Required from Subscriber

 
3.1                      The Subscriber must complete, sign and return to the
Company the following documents:
 
 
(a)
two (2) executed copies of this Subscription Agreement;

 
 
(b)
if the Subscriber is investing less than CDN$150,000, an Investor Questionnaire
(the “Questionnaire”) attached as Exhibit C hereto; and

 
 
(c)
if the Subscriber is not an individual and does not have a current Corporate
Placee Registration Form on file with the Exchange, the Corporate Placee
Registration Form attached as Exhibit D hereto.


 
2

--------------------------------------------------------------------------------

 
3.2                      The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities and applicable law.
 
 
 

 
3.3                      Both parties to this Subscription Agreement acknowledge
and agree that Clark Wilson LLP has acted as counsel only to the Company and is
not protecting the rights and interests of the Subscriber.  The Subscriber
acknowledges and agrees that the Company and Clark Wilson LLP have given him the
opportunity to seek, and have recommended that the Subscriber obtain,
independent legal advice with respect to the subject matter of this Subscription
Agreement and, further, the Subscriber hereby represents and warrants to the
Company and Clark Wilson LLP that the Subscriber has sought independent legal
advice or waives such advice.
 
4.
Conditions and Closing

 
4.1                      Closing of the offering (the “Offering”) of the
Debentures shall occur on the Closing Date.
 
4.2                      The Subscriber acknowledges that certificates
representing the Debentures will be available for delivery upon closing of each
of the First Tranche and the Second Tranche provided that the Subscriber has
satisfied the requirements of Section 3 hereof and the Company has accepted this
Subscription Agreement.
 
5.
Acknowledgements and Agreements of Subscriber

 
5.1                      The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Securities have been or will be registered under the United States
Securities Act of 1933, as amended (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 
 
(b)
the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

 
 
(c)
by completing the Questionnaire, if applicable, the Subscriber is representing
and warranting that the Subscriber satisfies one of the categories of
registration and prospectus exemptions provided in National Instrument 45-106
adopted by the British Columbia Securities Commission (the “BCSC”);

 
 
(d)
the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission (the
“SEC”) and Canadian securities commissions in compliance, or intended
compliance, with applicable securities legislation;

 
 
(e)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;


 
3

--------------------------------------------------------------------------------

 
 
 
(f)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

 
 
(g)
all of the information which the Subscriber has provided to the Company is
correct and complete as of the date the Subscription Agreement is signed, and if
there should be any change in such information prior to this Subscription
Agreement being executed by the Company, the Subscriber will immediately provide
the Company with such information;

 
 
(h)
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Questionnaire and
the Subscriber will hold harmless the Company from any loss or damage it or they
may suffer as a result of the Subscriber’s failure to correctly complete this
Subscription Agreement or the Questionnaire;

 
 
(i)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaire or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;

 
 
(j)
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

 
 
(k)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(l)
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell in Canada any of
the Securities under the Securities Act (British Columbia) (the “BC Act”) and
National Instrument 45-102 Resale of Securities adopted by the BCSC;

 
 
(m)
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption certain protections, rights and remedies provided by the
applicable securities legislation of British Columbia including statutory rights
of rescission or damages, will not be available to the Subscriber;


 
4

--------------------------------------------------------------------------------

 
 
 
(n)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and no
documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any other commissions or securities regulatory
authorities;

 
 
(o)
there is no government or other insurance covering any of the Securities;

 
 
(p)
the Company will refuse to register the transfer any of the Securities not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable securities laws;

 
 
(q)
the Subscriber has not purchased the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 
 
(r)
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 
 
(s)
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any Subscription for any reason
whatsoever.

 
6.
Representations, Warranties and Covenants of the Subscriber

 
6.1                      The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:
 
 
(a)
the Subscriber is not a U.S. Person and the Subscriber is not acquiring the
Securities for the account or benefit of, directly or indirectly, any U.S.
Person;

 
 
(b)
the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 
 
(c)
the Subscriber:

 
 
(i)
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

 
 
(ii)
the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the Subscriber is permitted to purchase the Securities
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions,


 
5

--------------------------------------------------------------------------------

 
 
 
(iii)
the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of any of the Securities,

 
 
(iv)
the purchase of the Securities by the Subscriber does not trigger:

 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
 
B.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 
 
(v)
the Subscriber will, if requested by the Company, deliver to the Company and the
Agent a certificate or opinion of local counsel from the International
Jurisdiction which will confirm the matters referred to in subparagraphs (ii),
(iii) and (iv) above to the satisfaction of the Company, acting reasonably;

 
 
(d)
it has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
 
(e)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 
 
(f)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
 
(g)
the Subscriber has received and carefully read this Subscription Agreement;

 
 
(h)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

 
 
(i)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 
 
(j)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 
 
(k)
the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 
 
(l)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaire and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber shall promptly notify the
Company;


 
6

--------------------------------------------------------------------------------

 
 
 
(m)
the Subscriber is purchasing the Securities as principal for investment only and
not with a view to, or for, resale, distribution or fractionalization thereof,
in whole or in part, and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons;

 
 
(n)
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

 
 
(o)
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws;

 
 
(p)
the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state and provincial securities laws;

 
 
(q)
the Subscriber acknowledges that it has not purchased the Securities as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 
 
(r)
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 
 
(s)
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
 
(t)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Securities,

 
 
(ii)
that any person will refund the purchase price of any of the Securities,

 
 
(iii)
as to the future price or value of any of the Securities, or

 
 
(iv)
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system other than the Exchange; and


 
7

--------------------------------------------------------------------------------

 
 
 
(u)
the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement:

 
 
(i)
a fully completed and executed Questionnaire, if applicable, in the form
attached hereto as Exhibit C, and

 
 
(ii)
such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

 
6.2                      In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S promulgated under the
1933 Act and for the purpose of the Subscription Agreement includes any person
in the United States.
 
7.
Present Ownership of Securities

 
7.1                      The Subscriber either [check appropriate box]:
 
 
 o
does not own directly or indirectly, or exercise control or direction over, any
common shares of the Company or securities convertible into common shares of the
Company; or

 
 
 o
owns directly or indirectly, or exercises control or direction over,
____________ common shares of the Company and convertible securities entitling
the holder thereof to acquire an additional ____________ common shares of the
Company.

 
8.
Insider Status

 
8.1                      The Subscriber either [check appropriate box]:
 
 
 o
is an “Insider” of the Company as defined in the BC Act, namely: “Insider”
means:

 
 
(i)
a director or senior officer of the Company;

 
 
(ii)
a director or senior officer of a person that is itself an insider or subsidiary
of the Company;

 
 
(iii)
a person that has:

 
 
A.
direct or indirect beneficial ownership of;

 
 
B.
control or direction over; or

 
 
C.
a combination of direct or indirect beneficial ownership of and of control or
direction over

 
securities of the Company carrying more than 10% of the voting rights attached
to all the Company’s outstanding voting securities, excluding, for the purpose
of the calculation of the percentage held, any securities held by the person as
underwriter in the course of a distribution; or
 
 
(iv)
the Company itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities; or

 
     o      is not an Insider of the Company.

 
8

--------------------------------------------------------------------------------

 
9.                             Member of “Pro Group”
 
9.1                      The Subscriber either [check appropriate box]:
 
 
 o
is a Member of the “Pro Group” as defined in the policies of the Exchange,
namely: “Pro Group” means:

 
 
(i)
Subject to subparagraphs (ii), (iii) and (iv) below, “Pro Group” shall include,
either individually or as a group:

 
 
A.
the member (i.e. a member of the Exchange under the Exchange requirements);

 
 
B.
employees of the member;

 
 
C.
partners, officers and directors of the member;

 
 
D.
affiliates of the member; and

 
 
E.
associates of any parties referred to in subparagraphs (i) through (iv).

 
 
(ii)
The Exchange may, in its discretion, include a person or party in the Pro Group
for the purposes of a particular calculation where the Exchange determines that
the person is not acting at arm’s length of the member.

 
 
(iii)
The Exchange may, in its discretion, exclude a person from the Pro Group for the
purposes of a particular calculation where the Exchange determines that the
person is acting at arm’s length of the member.

 
 
(iv)
The member may deem a person who would otherwise be included in the Pro Group
pursuant to subparagraph (i) to be excluded from the Pro Group where the member
determines that:

 
 
A.
the person is an affiliate or associate of the member acting at arm’s length of
the member;

 
 
B.
the associate or affiliate has a separate corporate and reporting structure;

 
 
C.
there are sufficient controls on information flowing between the member and the
associate or affiliate; and

 
 
D.
the member maintains a list of such excluded persons; or

 
 
(b)
 o
is not a member of the Pro Group.

 
10.
Conditional upon Exchange Acceptance

 
10.1                      Without limitation, this Subscription and the
transactions contemplated hereby are conditional upon and subject to the Company
receiving acceptance from the Exchange of the Offering and the transactions
contemplated hereby.
 
11.
Representations and Warranties will be Relied Upon by the Company

 
11.1                      The Subscriber acknowledges that the representations
and warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal

 
9

--------------------------------------------------------------------------------

 
 
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities legislation, or (if applicable) the eligibility of
others on whose behalf it is contracting hereunder to purchase the Debentures
under applicable securities legislation.  The Subscriber further agrees that by
accepting delivery of certificates representing the Securities, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at each date of acceptance of such certificates
with the same force and effect as if they had been made by the Subscriber on
such date and that they will survive the purchase by the Subscriber of the
Debentures and the acquisition by the Subscriber of the Conversion Shares and
will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.
 
12.
Acknowledgement and Waiver

 
12.1                      The Subscriber has acknowledged that the decision to
purchase the Debentures was solely made on the basis of publicly available
information.  The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.
 
13.
Legending and Registration of Subject Securities

 
13.1                      The Subscriber consents to the placement of a legend
on any certificate or other document evidencing any of the Securities to the
effect that such securities have not been registered under the 1933 Act or any
state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Subscription
Agreement such legend to be substantially as follows:
 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS DEBENTURE RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN)
OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [Insert Date].
 
WITHOUT PRIOR WRITTEN APPROVAL OF THE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE
BENEFIT OF A CANADIAN RESIDENT UNTIL [Insert Date].”
 
13.2                      The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.
 
14.
Collection of Personal Information

 
14.1           The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement.  The Subscriber’s personal

 
10

--------------------------------------------------------------------------------

 
 
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Company
to (a) stock exchanges or securities regulatory authorities, including the
Exchange, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), and (e) any of the other
parties involved in the issuance of the Securities, including legal counsel, and
may be included in record books in connection with the issuance of the
Securities.  By executing this Subscription Agreement, the Subscriber is deemed
to be consenting to the foregoing collection, use and disclosure of the
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice.  Notwithstanding that the Subscriber may be purchasing
the Securities as agent on behalf of an undisclosed principal, the Subscriber
agrees to provide, on request, particulars as to the identity of such
undisclosed principal as may be required by the Company in order to comply with
the foregoing.
 
14.2                      Furthermore, the Subscriber is hereby notified that:
 
 
(a)
the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Securities purchased by the Subscriber and the total purchase price paid for
such Securities, the prospectus exemption relied on by the Company and the date
of distribution of the Securities;

 
 
(b)
such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation; and

 
 
(c)
such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.

 
15.
Consent

 
15.1                      By executing this Subscription Agreement, the
Subscriber (on its own behalf and, if applicable, on behalf of each beneficial
purchaser on whose behalf the Subscriber is acting) acknowledges and expressly
consents to:
 
 
(a)
the disclosure of Personal Information by the Company to the Exchange (as
described in Exchange Appendix 6A, a copy of which is attached as Exhibit B
hereto) pursuant to Form 4B; and

 
 
(b)
the collection, use and disclosure of personal information by the Exchange for
the purposes described in Appendix 6A or as otherwise identified by the
Exchange, from time to time.

 
For the purposes of this Section 15, “Personal Information” means any
information about the Subscriber, and includes information contained in Part II
Items 8, 9, 10 and Part IV Item 3(a), as applicable, of Form 4B, and “Form 4B”
means Exchange Form 4B entitled Private Placement Notice Form.
 
16.
Costs

 
16.1                      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Debentures shall be borne by the Subscriber.
 
17.
Governing Law

 
17.1                      All questions concerning the construction, validity,
enforcement and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the laws of the Province of
British Columbia and the federal laws of Canada applicable therein, without
regard to the principles of conflicts of law thereof.

 
11

--------------------------------------------------------------------------------

 
 
18.
Survival

 
18.1                      This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Debentures by the
Subscriber pursuant hereto.
 
19.
Assignment

 
19.1                      This Subscription Agreement is not transferable or
assignable.
 
20.
Severability

 
20.1                      The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
 
21.
Entire Agreement

 
21.1                      Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Debentures and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.
 
22.
Notices

 
22.1                      Any notice required or permitted to be given to the
Company will be in writing and may be given by prepaid registered post,
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy to the address of the Company set forth
below or such other address as the Company may specify by notice in writing to
the Subscriber, and any such notice will be deemed to have been given and
received by the Company to whom it was addressed if mailed, on the third day
following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time or mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered:
 
CounterPath Corporation
Suite 300, One Bentall Centre
505 Burrard Street
Vancouver, British Columbia V7X 1M3


Attention: Chief Financial Officer
Fax No. (604) 320-3399
 
with a copy, which shall not constitute notice, to:
 
Clark Wilson LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1


Attention: Virgil Z. Hlus
Fax:  (604) 687-6314

 
12

--------------------------------------------------------------------------------

 
 
23.
Counterparts and Electronic Means

 
23.1                      This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.  Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date hereinafter set forth.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 
_____________________________________________
(Name of Subscriber – Please type or print)
 
_____________________________________________
(Signature and, if applicable, Office)
 
_____________________________________________
(Address of Subscriber)
 
_____________________________________________
(City, State or Province, Postal Code of Subscriber)
 
_____________________________________________
(Country of Subscriber)

 
13

--------------------------------------------------------------------------------

 

 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement in respect of the purchase of the
Debentures is hereby accepted by CounterPath Corporation.
 
DATED at Vancouver, British Columbia, the _______ day of ____________________,
2010.
 
COUNTERPATH CORPORATION
 


 


 
Per:           ______________________________________
Authorized Signatory

 
14

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
FORM OF DEBENTURE
 

 
THE SECURITY REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


NEITHER THE SECURITY REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THIS
SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY AND
THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE SHALL NOT TRADE SUCH
SECURITIES BEFORE [Insert date].


WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE (THE “EXCHANGE”) AND
COMPLIANCE WITH ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITY REPRESENTED
HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES
OF THE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN
RESIDENT UNTIL [insert date].
 
 
Issue Date:  [Insert date]
 
Conversion Price (subject to adjustment as contemplated
herein):                                                                                                           US$________
 
 US$__________________________
 
UNSECURED CONVERTIBLE DEBENTURE
 
FOR VALUE RECEIVED, COUNTERPATH CORPORATION (the “Company”) promises to pay to
_____________________________________ or its registered assigns (the “Holder”),
the principal sum of _______________________________________________________
Dollars ($_________________) in lawful currency of the United States of America
(the “Principal Amount”) on or before _________________________ (the “Maturity
Date”), subject to the terms and conditions hereof.  This Debenture shall bear
interest calculated per annum at the Prime Bank Rate (as defined herein),
adjusted immediately without notice on each change of the Prime Bank Rate. The
Company may prepay any portion of the Principal Amount without the prior written
consent of the Holder subject, however, to the provisions of Section 4 below.
 
This Debenture is subject to the following additional terms and conditions:
 
1.
Definitions

 
1.1
For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture: (i) capitalized terms not otherwise defined herein have the meanings
given to such terms in the Subscription Agreement, and (ii) the following terms
shall have the following meanings:


 
15

--------------------------------------------------------------------------------

 

 
(a)
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in Canada or a day on which banking institutions in the
Province of British Columbia are authorized or required by law or other
government action to close;

 
 
(b)
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such Common Stock may hereafter
have been reclassified or changed;

 
 
(c)
“Conversion Date” has the meaning set forth in subsection 5.2 hereof;

 
 
(d)
“Conversion Price” means $__________, being the Market Price (as defined in
Exchange Policy 1.1) per share of Common Stock on the date on which the Company
reserved the conversion price in accordance with the policies of the Exchange;

 
 
(e)
“Conversion Share” means a share of Common Stock to be issued upon conversion,
from time-to-time, of any portion of the Principal Amount and accrued interest
thereon;

 
 
(f)
“Debenture” means this unsecured convertible debenture;

 
 
(g)
“Exchange” means the TSX Venture Exchange;

 
 
(h)
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder;

 
 
(i)
“Exchange Policy 1.1” means Policy 1.1 – Interpretation of the Exchange;

 
 
(j)
“Issue Date” means ____________________;

 
 
(k)
“Maturity Date” means _____________________;

 
 
(l)
“Person” means a corporation, association, partnership, organization, business,
individual, government or political subdivision thereof;

 
 
(m)
“Prime Bank Rate” means the commercial lending rate of interest expressed as an
annual rate quoted or published by the Bank of Montreal as the reference rate of
interest from time to time (commonly known as “prime”) for the purpose of
determining the rate of interest that it charges to its commercial customers for
loans in Canadian funds;

 
 
(n)
“Principal Amount” means the principal amount as may be due and owing by the
Company to the Holder from time to time under this Debenture;

 
 
(o)
“Subscription Agreement” means the Subscription Agreement, dated as of
____________________, to which the Company and the Holder are parties and
pursuant to which the Holder agreed to purchase this Debenture; and

 
 
(p)
“Trading Day” means a day on which the shares of Common Stock are traded on the
Exchange or other trading market on which the shares of Common Stock are then
listed or quoted, provided, that in the event that the shares of Common Stock
are not listed or quoted, then Trading Day shall mean a Business Day.

 
1.2
Unless otherwise provided, all dollar amounts referred to in this Debenture are
in lawful money of the Unite States.


 
16

--------------------------------------------------------------------------------

 

 
2.
Subscription Agreement

 
2.1
This Debenture has been issued pursuant to the Subscription Agreement, is
subject in all respects to the terms of the Subscription Agreement, and
incorporates the terms of the Subscription Agreement to the extent that they do
not conflict with the terms of this Debenture.  This Debenture may not be
transferred or exchanged without the prior written consent of the Company and
may be transferred or exchanged only in compliance with applicable securities
laws and regulations.

 
3.
Interest and Usury; Senior Debt

 
3.1
The Principal Amount outstanding from time to time shall bear interest both
before and after maturity, default and judgment from and including the Issue
Date to the date of repayment in full at the Prime Bank Rate, adjusted
immediately without notice on each change of the Prime Bank Rate.  Such interest
will be calculated monthly, not in advance, on the basis of a year of 365 days
and payable within ten (10) days of the end of each month, commencing with the
first full month that ends subsequent to the Issue Date. The Company may pay
accrued and unpaid interest in Canadian dollars calculated as the Canadian
dollar equivalent to the U.S. dollar monthly interest payment, calculated on the
last day of the applicable month at the noon Canadian – U.S. dollar exchange
rate as reported by the Bank of Canada.  Interest on overdue interest shall be
calculated at the same rate and is payable on demand.

 
3.2
If it shall be found that any amount deemed to be interest due hereunder
violates applicable laws governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum permitted rate of
interest.  The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Company from paying all or any portion
of the Principal Amount of this Debenture or accrued interest thereon as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such
power of the Holder as though no such law has been enacted.

 
3.3
The Company covenants that it will obtain the written approval of the Holder
prior to incurring any debt which ranks in priority with respect to repayment to
this Debenture.

 
4.
Prepayment

 
4.1
The Company shall have the right to prepay all or any part of sums due under
this Debenture at any time and from time to time, upon the Company giving to the
Holder at least 30 calendar days prior written notice of the Company’s intent to
make a prepayment (a “Prepayment Notice”), as follows:

 
 
(a)
on or before ____________________, the Company shall pay105% of the Principal
Amount or any portion thereof together with accrued and unpaid interest on such
amount to be repaid; and

 
 
(b)
from ____________________ to ____________________, the Company shall pay 102.5%
of the Principal Amount or any portion thereof together with accrued and unpaid
interest on such amount to be repaid.

 
4.2
The prepayment (less any tax required to be withheld by the Company) shall be
paid by cheque or by such other reasonable means as the Company deems
desirable.  The mailing of such cheque from the Company's registered office, or
the payment by such other reasonable means as the Company deems desirable, on or
before the prepayment date shall be deemed to be payment on the prepayment date
unless the cheque is not paid upon presentation or payment by such other means
is not received.  Notwithstanding the foregoing, the Company shall be entitled
to require at any time, and from time to time, that the prepayment be paid to
the


 
17

--------------------------------------------------------------------------------

 

 
 
Holder only upon presentation and surrender at the registered office of the
Company or at any other place or places in British Columbia designated by the
Prepayment Notice.  If only a part of the Debenture is to be prepaid, a new
certificate for the balance shall be issued at the expense of the Company.

 
4.3
At any time after a Prepayment Notice is given, the Company shall have the right
to deposit the amount of the prepayment with any chartered bank or banks or with
any trust company or trust companies in British Columbia named for such purpose
in the Prepayment Notice to the credit of a special account or accounts in trust
for Holder, to be paid to it upon surrender to such bank or banks or trust
company or trust companies of the certificate or certificates representing the
Debenture.  Upon such deposit or deposits being made or upon the prepayment
date, whichever is later, the Debenture shall be and be deemed to be paid and
the rights of the Holder shall be limited to receiving, without interest, the
amount so deposited.  Any interest allowed on such deposit or deposits shall
accrue to the Company.

 
5.
Conversion

 
5.1
At any time after the Issue Date until the Maturity Date, and provided that this
Debenture is then outstanding, the Principal Amount then outstanding and any
accrued interest thereon may be converted into Conversion Shares at the option
of the Holder, in whole or in part, at any time and from time to time.  The
Holder shall convert a minimum $100,000 of the Principal Amount for any
conversion, unless there is less than $100,000 of the Principal Amount
outstanding.

 
5.2
The Holder shall effect conversions by delivering to the Company the form of
Notice of Conversion attached hereto as Annex A (a “Notice of Conversion”),
specifying the amount of the Principal Amount to be converted and the date on
which such conversion is to be effected (a “Conversion Date”), which shall not
be less than ten (10) days following the date of delivery of the Notice of
Conversion.  If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that is ten (10) days following the date of
delivery of the Notice of Conversion.  To effect conversions hereunder, the
Holder shall not be required to physically surrender the Debenture to the
Company unless the entire Principal Amount has been converted.

 
5.3
Conversions hereunder shall have the effect of lowering the outstanding
Principal Amount in an amount equal to the applicable amount of the Principal
Amount being converted.  The Holder and the Company shall maintain records
showing the Principal Amount converted and the date of such conversions.  The
Company shall deliver any objection to any Notice of Conversion within five (5)
business days of receipt of such notice.  The Holder, by acceptance of this
Debenture, acknowledges and agrees that following conversion of a portion of
this Debenture, the unpaid and unconverted Principal Amount may be less than the
amount stated on the face hereof.

 
5.4
The number of Conversion Shares issuable upon a conversion shall be determined
by the quotient obtained by dividing (x) by (y) where (x) is equal to the amount
of the Principal Amount to be converted plus any  accrued but unpaid interest on
such Principal Amount to be converted and (y) is the Conversion Price.

 
5.5
Not later than ten (10) Trading Days after any Conversion Date, the Company will
deliver to the Holder a certificate or certificates representing the Conversion
Shares which shall bear such restrictive legends and trading restrictions as are
required by applicable laws, representing the number of Conversion Shares being
acquired.

 
5.6
If the Company shall at any time or from time to time while any Principal Amount
is still outstanding, effect a subdivision or reverse stock split of the
outstanding Common Stock, the Conversion Price in effect immediately before a
subdivision shall be proportionately decreased, and, conversely, the Conversion
Price in effect immediately before a reverse stock split shall be
proportionately increased.  Any adjustment under this subsection 5.6 shall
become effective at the close of business on the date the subdivision or reverse
stock split becomes effective.


 
18

--------------------------------------------------------------------------------

 

 
5.7
If the Company at any time or from time to time while any Principal Amount is
still outstanding, issues, or fixes a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable solely in additional shares of Common Stock, the Conversion Price that
is then in effect shall be decreased as of the time of such issuance or, in the
event such record date is fixed, as of the close of business on such record
date, by multiplying the Conversion Price by a fraction (i) the numerator of
which is the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date, and (ii) the denominator of which is the sum of the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date plus the number of
shares of Common Stock issuable in payment of such dividend or distribution;
provided, however, that if such record date is fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Conversion Price shall be recomputed accordingly as of the close of business
on such record date and thereafter the Conversion Price shall be adjusted
pursuant to this subsection 5.7 to reflect the actual payment of such dividend
or distribution.

 
5.8
If the Company at any time or from time to time while any Principal Amount is
still outstanding, issues, or fixes a record date for the determination of
holders of Common Stock entitled to receive, a dividend or other distribution
payable in securities of the Company other than shares of Common Stock or in
other property, in each such event provision shall be made so that the Holder
shall receive upon conversion hereof, in addition to the number of Conversion
Shares receivable hereupon, the amount of securities of the Company or other
property which the Holder would have received had this Debenture been converted
into Common Stock on the date of such event and had it thereafter, during the
period from the date of such event to and including the conversion date,
retained such securities or other property receivable by it as aforesaid during
such period, subject to all other adjustments called for during such period
under this subsection 5.8 with respect to the rights of the Holder or with
respect to such other securities or other property by their terms.  As used
herein, the term “other property” does not include cash.

 
5.9
If at any time or from time to time while any Principal Amount is still
outstanding, the Conversion Shares issuable upon the conversion of this
Debenture are changed into the same or a different number of shares of any class
or series of stock, whether by recapitalization, reclassification or otherwise
(other than a subdivision or reverse stock split or stock dividend or a
reorganization, merger, consolidation or sale of assets provided for elsewhere
in this Section 5), then in any such event the Holder shall have the right
thereafter to convert this Debenture into the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification
or other change by holders of the number of shares of Common Stock into which
this Debenture could have been converted immediately prior to such
recapitalization, reclassification or change, all subject to further adjustment
as provided herein or with respect to such other securities or property by the
terms thereof.

 
5.10
The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of the Debenture, free from pre-emptive rights or any
other actual contingent purchase rights of Persons other than the Holder, not
less than such number of Conversion Shares as shall (subject to any additional
requirements of the Company as to reservation of such shares set forth in the
Subscription Agreement) be issuable upon the conversion of the Principal Amount
and accrued interest thereon.  The Company covenants that all Conversion Shares
that shall be so issuable shall, upon issue, be duly and validly authorized,
issued and fully paid and non-assessable.

 
5.11
Upon a conversion hereunder, the Company shall not be required to issue stock
certificates representing fractions of Conversion Shares, and the Holder shall
be entitled to receive, in lieu of the final fraction of a Conversion Share,
cash equal to the value of such fraction of a Conversion Share.

 
5.12
If at any time while this Debenture is outstanding, (i) the Company effects any
merger or consolidation of the Company with or into another entity, (ii) the
Company effects any sale of all or substantially all of its assets in one or
more transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or


 
19

--------------------------------------------------------------------------------

 

 
 
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than a subdivision or
reverse stock split or stock dividend or a reorganization, merger, consolidation
or sale of assets provided for elsewhere in this Section 5) (in any such case, a
“Fundamental Change”), then upon any subsequent conversion of this Debenture,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion absent such Fundamental Change, the same
kind and amount of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Change if it had been,
immediately prior to such Fundamental Change, the holder of one share of Common
Stock (the “Alternate Consideration”).  If holders of Common Stock are given any
choice as to the securities, cash or property to be received in a Fundamental
Change, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Debenture following such
Fundamental Change.  In the event of a Fundamental Change, the Company or the
successor or purchasing entity, as the case may be, shall execute with the
Holder a written agreement providing that:

 
 
(a)
this Debenture shall thereafter entitle the Holder to purchase the Alternate
Consideration;

 
 
(b)
in the case of any such successor or purchasing entity, upon such consolidation,
merger, statutory exchange, combination, sale or conveyance such successor or
purchasing entity shall be jointly and severally liable with the Company for the
performance of all of the Company’s obligations under this Debenture and the
Subscription Agreement entered into in connection with the issuance of this
Debenture; and

 
 
(c)
if registration or qualification is required under the Exchange Act or other
applicable securities laws for the public resale by the Holder of shares of
stock and other securities so issuable upon conversion of this Debenture, such
registration or qualification shall be completed prior to such reclassification,
change, consolidation, merger, statutory exchange, combination or sale.

 
5.13
If, in the case of any Fundamental Change, the Alternate Consideration includes
shares of stock, other securities, other property or assets of an entity other
than the Company or any such successor or purchasing entity, as the case may be,
in such Fundamental Change, then such written agreement shall also be executed
by such other entity and shall contain such additional provisions to protect the
interests of the Holder as the board of directors of the Company shall
reasonably consider necessary by reason of the foregoing.  At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Change shall issue to the Holder a new Debenture consistent with the foregoing
provisions and evidencing the Holder’s right to convert such Debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Change is effected shall include terms requiring any such successor
or surviving entity to comply with the provisions of this section and insuring
that this Debenture (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Change.

 
5.14
In each case of an adjustment or readjustment of the Conversion Price for the
number of Conversion Shares issuable upon conversion of this Debenture, the
Company, at its own expense, shall cause its Secretary or Treasurer to compute
such adjustment or readjustment in accordance with the provisions hereof and
prepare a certificate showing such adjustment or readjustment, and shall mail
such certificate, by first class mail, postage prepaid, to the Holder at the
Holder’s address as shown in the Company’s books.  The certificate shall set
forth such adjustment or readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.  No adjustment in the Conversion Price
shall be required to be made unless it would result in an increase or decrease
of at least one cent, but any adjustments not made because of this sentence
shall be carried forward and taken into account in any subsequent adjustment
otherwise required hereunder

 
6.
Events of Default

 
6.1
The occurrence of any of the following shall constitute an “Event of Default”
under this Note:


 
20

--------------------------------------------------------------------------------

 

 
(a)
the Company failing to pay (i) when due any Principal Amount or interest payment
hereof on the due date hereunder or (ii) any other payment required under the
terms of this Debenture on the date due and such failure continuing for ten (10)
days after written notice thereof is delivered to the Company;

 
 
(b)
the Company failing to observe or perform any other covenant or agreement
contained in this Debenture or the Subscription Agreement which failure is not
cured, if possible to cure, within thirty (30) calendar days after notice of
such default is sent by the Holder to the Company;

 
 
(c)
any representation, warranty, certificate, or other statement (financial or
otherwise) made or furnished by or on behalf of the Company to the Holder in
writing in connection with this Debenture or the Subscription Agreement being
false, incorrect, incomplete or misleading in any material respect when made or
furnished;

 
 
(d)
the Company (i) applying for or consenting to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) being unable, or admitting in writing its inability, to pay
its debts generally as they mature, (iii) making a general assignment for the
benefit of its or any of its creditors, (iv) being dissolved or liquidated in
full or in part (v) commencing a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consenting to any such relief or to the appointment of or taking possession
of its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) taking any action for the purpose of effecting any
of the foregoing;

 
 
(e)
proceedings for the appointment of a receiver, trustee, liquidator or custodian
of the Company or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect being
commenced and an order for relief entered or such proceeding is not dismissed or
discharged within thirty (30) days of commencement;

 
 
(f)
one or more judgments for the payment of money in an amount in excess of One
Million Dollars (US$1,000,000) in lawful money of the United States of America
in the aggregate, outstanding at any one time, being rendered against the
Company and the same remaining undischarged for a period of thirty (30) days
during which execution shall not be effectively stayed, or any judgment, writ,
assessment, warrant of attachment, or execution or similar process being issued
or levied against a substantial part of the property of the Company and such
judgment, writ, or similar process is not released, stayed, vacated or otherwise
dismissed within thirty (30) days after issue or levy; or

 
 
(g)
a “Change of Control” (as defined herein) occurs.  For the purposes of this
subsection 6.1(g), a “Change of Control” means the occurrence of any of the
following in one or a series of related transactions: (i) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of more than one-third of the voting rights or equity interests
in the Company; (ii) a replacement of more than one-half of the members of the
Company’s board of directors that is not approved by those individuals who are
members of the board of directors on the date hereof (or other directors
previously approved by such individuals); (iii) a merger or consolidation of the
Company or a sale of more than one-third of the assets of the Company in one or
a series of related transactions, unless following such transaction or series of
transactions, the holders of the Company’s securities prior to the first such
transaction continue to hold at least two-thirds of the voting rights and equity
interests in of the surviving entity or acquirer of such assets; (iv) a
recapitalization, reorganization or other transaction involving the Company that
constitutes or results in a transfer of more than one-third of the voting rights
or equity interests in the Company; (v) consummation of a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act


 
21

--------------------------------------------------------------------------------

 

 
 
with respect to the Company, or (vi) the execution by the Company or its
controlling shareholders of an agreement providing for or reasonably likely to
result in any of the foregoing events.

 
6.2
Upon the occurrence or existence of any Event of Default and following the
expiry of any applicable grace periods (other than an Event of Default referred
to in subsections 6.1(e) or 6.1(f) hereof) and at any time thereafter during the
continuance of such Event of Default, the Holder may, by written notice to the
Company, declare all outstanding amounts payable by the Company hereunder to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding.  Upon the occurrence or existence of any
Event of Default described in subsections 6.1(e) or 6.1(f) hereof, immediately
and without notice, all outstanding amounts payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary notwithstanding.  In
addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Holder may exercise any other right, power or remedy
permitted to it by law, either by suit in equity or by action at law, or both.

 
7.
Notices

 
7.1
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

 
CounterPath Corporation
Suite 300, One Bentall Centre
505 Burrard Street
Vancouver, British Columbia V7X 1M3


Attention: Chief Financial Officer
Fax No. (604) 320-3399
 
with a copy, which shall not constitute notice, to:
 
Clark Wilson LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1


Attention: Virgil Z. Hlus
Fax:  (604) 687-6314
 
8.
Exchange or Replacement of Debenture

 
8.1
The Holder may, at its option, in person or by duly authorized attorney,
surrender this Debenture for exchange, at the principal business office of the
Company, and receive in exchange therefore, a new Debenture in the same
principal amount as the unpaid Principal Amount of this Debenture and bearing
interest at the same annual rate as this Debenture, each such new Debenture to
be dated as of the date of this Debenture and to be in such Principal Amount as
remains unpaid and payable to such Holder.


 
22

--------------------------------------------------------------------------------

 

 
8.2
Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction, or mutilation of this Debenture and (in the case of loss, theft or
destruction) of an indemnity reasonably satisfactory to it, and upon surrender
and cancellation of this Debenture, if mutilated, the Company will deliver a new
Debenture of like tenor in lieu of this Debenture.  Any Debenture delivered in
accordance with the provisions of this subsection 8.2 shall be dated as of the
date of this Debenture.

 
9.
Governing Law

 
9.1
All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein, without regard to the principles of conflicts
of law thereof.

 
10.
Waivers

 
10.1
The Company hereby waives presentment, demand for payment, notice of dishonor,
notice of protest and all other notices or demands in connection with the
delivery, acceptance, performance or default of this Debenture.  No delay by the
Holder in exercising any power or right hereunder shall operate as a waiver of
any power or right, nor shall any single or partial exercise of any power or
right preclude other or further exercise thereof, or the exercise thereof, or
the exercise of any other power or right hereunder or otherwise; and no waiver
whatsoever or modification of the terms hereof shall be valid unless set forth
in writing by the Holder and then only to the extent set forth therein.

 
11.
Amendments.

 
11.1
Subject to the provisions of the Subscription Agreement, this Debenture may not
be amended without the express written consent of both the Company and the
Holder.

 
12.
Severability

 
12.1
If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances.

 
13.
Next Business Day

 
13.1
Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

 
14.
Time of the Essence

 
14.1
Time will be of the essence of this Debenture.

 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.
 


 
COUNTERPATH CORPORATION
 


 
Per:  ______________________________
        Authorized Signatory

 
23

--------------------------------------------------------------------------------

 



 
ANNEX A
 
NOTICE OF CONVERSION
 
The undersigned hereby irrevocably elects to convert principal and, if
applicable, interest due under the Debenture of COUNTERPATH CORPORATION, a
Nevada corporation (the “Company”), into Conversion Shares according to the
terms and conditions of the Debenture, as of the date written below.  If
Conversion Shares are to be issued in the name of a Person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.  Capitalized
terms used herein and not otherwise defined shall have the meanings set out in
the Debenture.
 
The undersigned agrees to comply with applicable securities laws in connection
with any transfer of the aforesaid Conversion Shares.

 
Conversion Date:
____________________________________________________
Applicable Conversion Price:
$___________________________________________________
Amount to be converted:
$___________________________________________________
Number of Conversion Shares
to be issued:
 
____________________________________________________
 
Principal Amount of Debenture unconverted: $
 
$___________________________________________________
Please issue the Conversion Shares in the following name and to the following
address:
 
____________________________________________________
 
____________________________________________________
 
____________________________________________________
   
Signature of the Holder:
____________________________________________________
Name:
____________________________________________________
Address:
____________________________________________________
____________________________________________________
 
____________________________________________________
Phone Number:
____________________________________________________
   




 
 



 
24

--------------------------------------------------------------------------------

 

[ex10-10.jpg]
EXHIBIT B
 




APPENDIX 6A
ACKNOWLEDGEMENT – PERSONAL INFORMATION




TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
“the Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:


 
·
to conduct background checks,

 
·
to verify the Personal Information that has been provided about each individual,

 
·
to consider the suitability of the individual to act as an officer, director,
insider, promoter, investor relations provider or, as applicable, an employee or
consultant, of the Issuer or Applicant,

 
·
to consider the eligibility of the Issuer or Applicant to list on the Exchange,

 
·
to provide disclosure to market participants as to the security holdings of
directors, officers, other insiders and promoters of the Issuer, or its
associates or affiliates,

 
·
to conduct enforcement proceedings, and

 
·
to perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the Exchange, securities
legislation and other legal and regulatory requirements governing the conduct
and protection of the public markets in Canada.



As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations services providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.


The Personal Information the Exchange collects may also be disclosed:


(a)
to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and



(b)
on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.



The Exchange may from time to time use third parties to process information
and/or provide other administrative services.  In this regard, the Exchange may
share the information with such third party service providers.

 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.
 
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”).  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.
 
The Subscriber covenants, represents and warrants to the Company that:
 
1.           the Subscriber is (tick one or more of the following boxes):
(A)
a director, executive officer, employee or control person of the Company or an
affiliate of the Company
  o
(B)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company
  o
(C)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company
  o
(D)
a close personal friend of a director, executive officer, founder or control
person of the Company
  o
(E)
a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company
  o
(F)
an accredited investor
  o
(G)
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F
  o
(H)
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F
  o

 
 
2.
if the Subscriber has checked box B, C, D, E, G or H in paragraph 1 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

 
_______________________________________________________________________________
 
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary).

 
26

--------------------------------------------------------------------------------

 

                 3.           if the Subscriber has ticked box F in Section 1
above, the Subscriber satisfies one or more of the categories of “accredited
investor” (as that term is defined in NI 45-106) indicated below (please check
the appropriate box):
 
 
 o
(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

 
 
 o
(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 
 
 o
(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 
 
 o
(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 
 
 o
(e) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

 
 
 o
(f) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (e);

 
 
 o
(g) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

 
 
 o
(h) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 
 
 o
(i) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

 
 
 o
(j) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors; or

 
 
 o
(k) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor.


 
27

--------------------------------------------------------------------------------

 

 
 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant legislation.

 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of ______________________, 2010.
 


If an Individual:
If a Corporation, Partnership or Other Entity:
 
___________________________________
Signature
 
___________________________________
Print or Type Name
 
 
__________________________________
Print or Type Name of Entity
 
__________________________________
Signature of Authorized Signatory
 
__________________________________
Type of Entity

 



 
28

--------------------------------------------------------------------------------

 

 
EXHIBIT D
[ex10-11.jpg]




FORM 4C
CORPORATE PLACEE REGISTRATION FORM
 


 
This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B.  The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates.  If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers.  If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.
 


 
1.
Placee Information:

 
 
 
(a)
Name: ____________________________________________________________________
 

 
 
(b)
Complete Address:___________________________________________________________
 

 
 
(c)
Jurisdiction of Incorporation or
Creation:__________________________________________
 

 
 
2.
(a)
Is the Placee purchasing securities as a portfolio manager: (Yes/No)? __________
 

 
 
(b)
Is the Placee carrying on business as a portfolio manager outside of Canada:

 
 
(Yes/No)? __________

 
 
3.
If the answer to 2(b) above was “Yes”, the undersigned certifies that:

 
 
 
(a)
it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

 
 
(b)
it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

 
 
(c)
it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

 
 
(d)
the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

 
 
(e)
it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.

 

 
29

--------------------------------------------------------------------------------

 
 
 
4.
 
If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:

 
 
Name *
City
Province or State
Country
                               

 
*   If the Control Person is not an individual, provide the name of the
individual that makes the investment decisions on behalf of the Control Person.
 
5.           Acknowledgement - Personal Information and Securities Laws


 
(a)
“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

 
The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:


 
(i)
the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and



 
(ii)
the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

 
 
(b)
The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

 
Dated and certified (if applicable), acknowledged and agreed, at
________________________________ on ____________________________________________








___________________________________________
(Name of Purchaser - please print)




___________________________________________
(Authorized Signature)




___________________________________________
(Official Capacity - please print)




___________________________________________
(Please print name of individual whose signature
appears above)






THIS IS NOT A PUBLIC DOCUMENT





 
30

--------------------------------------------------------------------------------

 
